Mobilising Information and Communication Technologies to facilitate the transition to an energy-efficient, low-carbon economy (debate)
The next item is the report by Mrs Toia, on behalf of the Committee on Industry, Research and Energy, on mobilising information and communication technologies to facilitate the transition to an energy-efficient, low-carbon economy -.
Mr President, ladies and gentlemen, the report which we are debating this evening and on which we shall vote tomorrow is part of a major effort to implement the 20/20/20 package, which I believe is still one of the most far-sighted and significant things to have come out of the last European parliamentary term. If asked what I would save from the last five years, I would definitely place the 20/20/20 package at the top of the list.
I believe that it is important to add that some very intense work went into this report, on the part of both the European Commission - a communication and a recommendation preceded this report - and the Committee on Industry, Research and Energy and others. They enriched the initial report and our work with many suggestions, additions and amendments.
I believe that there is still a slight difference of opinion within Parliament over one point, and I hope that it can be overcome with tomorrow's vote. It concerns the more or less binding nature that we wish to attribute to the contents of this report, which I would like to make a point of saying was drafted in a context of great understanding and great unanimity.
Information and communication technologies (ICTs) represent an important sector, not least, in fact, because of the weight they carry in the European economy: they account for 7% of the labour force - of the European labour force - and 6% of GDP, thus a significant share of the European economy and of the European productive and labour force too.
They are also very important not only, precisely, for what they represent, but also for the contribution they can make and for the essential, significant role that they can play in terms of trying to achieve this transition from our economy to a situation in which the economy, though still developed, produces fewer emissions and has a lower carbon content and will thus pollute less for our future and for that of the generations to come. In short, they can represent - not in words, but in concrete actions - changes that can lead to a way of producing, living, travelling and consuming in our society, and to that industrial revolution that, for many, will actually characterise the future of social and economic life, not only on our continent but throughout the entire world.
How can ICTs make this major contribution to transforming our economy? Firstly, by changing the sector itself: the report is intended to demonstrate how this sector can, first and foremost, look within itself to see how it can produce communication, microelectronic and other instruments that consume less energy, and are thus inherently more efficient.
Next, they can make an enormous contribution in the major sectors, in the housing and transport sectors. The latter two - I am quoting data from the Commission - are sectors in which greater efficiency, according to the European rules and the targets also laid down by the 20/20/20 package, can lead to a very substantial reduction in these emissions - since, today, the transport sector consumes 26% of the energy in Europe, and 40% is consumed in homes for heating and cooling, depending on the season - and can achieve very high levels of efficiency.
This is without mentioning that the scope, in the case of the major sectors, affects our lives in very significant areas. I am thinking of the entire banking sector, of the relationships within public administration, of the entire e-government sector and of all the services, in short, which, with the application of these technologies, will be able not only to reduce their carbon emissions but also to save time, with a consequent improvement in the quality of life of Europeans and in the quality of social life.
This is, therefore, highly significant. However, I believe that this report will be all the more significant if Parliament approves its binding character tomorrow. I would like to offer just two examples, Mr President, if I may: smart meters and the smart grid, and smart cities. Only yesterday, 700 European mayors concluded a new agreement in this House, before our President and the European Commissioner, aimed precisely at improving the efficiency of cities, which are home to more than 70% of European citizens and which can thus make a major contribution to increasing efficiency and economic and social development.
(RO) I wish to welcome the conclusions of the European Council meeting held on 25 and 26 March 2010, which clearly stipulate for the first time as a European Union objective a 20% increase in energy efficiency. Energy efficiency can be improved in the buildings sector by using information and communications technologies and efficient metering systems, and in the transport sector by implementing intelligent transport systems at a European level. In fact, ICT-based systems can cut energy consumption in buildings by up to 17% and emissions from the transport sector by up to 27%.
I believe that in order to achieve a 20% cut in energy consumption by 2020, electricity networks should become smart, offering a flexible power flow, while being controlled by and based on the use of ICT. The EU must make boosting the European economy a priority through investments in the development of online services, new technologies and, in particular, through the development of broadband communications in all Member States.
Member of the Commission. - Mr President, the Commission very much welcomes your interest, support and valuable recommendations on mobilising ICT to facilitate the transition to an energy-efficient, low-carbon economy, and has read the Toia report with care.
It is important to recognise the significant role the ICT sector can play as an enabler to reduce greenhouse gas emissions, and we need to make sure that this potential is embraced and made a reality.
The Commission intends to make a priority of this issue under the European Digital Agenda which will be adopted soon by the European Commission.
As you mention in the report, ICT can help to significantly improve energy efficiency in other areas, such as buildings and transport in particular. We also concur with you that smart grids and the roll-out of smart meters by Member States are key to realising this potential. The roll-out needs to be driven forward within Member States, so as to deliver more active consumers who can exploit renewable generation and energy-efficient technology.
A common measurement framework for the ICT industry's own emissions is also essential. A rigorous measurement framework, widely agreed and adopted by the industry, is a must to quantify the real benefits of information and communication technologies. This must be taken into account in considering the beneficial impact of ICT used.
Since the adoption of the recommendation on this topic in October 2009, the Commission has undertaken a number of actions with stakeholders to drive the agenda forward. Let me mention a few that address concerns raised in your report.
In February 2010 the ICT for Energy Efficiency Forum was launched. The Forum brings together leading EU, Japanese and US high-tech industry associations. They will set targets on the basis of a common measurement framework for the ICT sector's own energy and carbon footprints, to be developed by the end of 2010.
The Forum is also looking at the contribution the ICT sector can make to improve the efficiency of other sectors, such as building and transport. Major European cities have signed up to the Green Digital Charter. These cities commit to reducing their own ICT carbon footprints by 30% by 2020, and to deploying five large-scale ICT pilots per city by 2015. The total number of cities committed to the Green Digital Charter has increased from 14 to 21.
Energy retail market issues are becoming increasingly important, as markets move closer to consumers, to the introduction of new technology and systems in the form of smart meters and smart grids. Work with the Commission's Smart Grids Task Force is also advancing. The aim is to advise the Commission on policy, a regulatory framework, as well as to coordinate the first steps towards the implementation of smart grids under the provisions of the Third Energy Package. A set of recommendations is expected by the end of 2011.
To conclude, let me emphasise that the Commission is very committed to contributing to achieve the 20-20-20 targets by 2020 as set by the Heads of State and Government, and ICT has an important role to play in this. We thank you for the valuable input provided by your report and look forward to cooperating with you to ensure that we adopt a good policy to achieve these targets.
The debate is closed.
The vote will take place tomorrow.